FILEDI6 JUL "20 TBO SUSIC-ORP

oS

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
PORTLAND DIVISION

UNITED STATES OF AMERICA 3:20-cr- © O2 2-3 -ITM

¥: INDICTMENT
JACOB MICHAEL GAINES, 18 U.S.C. § 111(a)(1) and (b)

Defendant.

THE GRAND JURY CHARGES:
COUNT 1

(Assault of a Federal Officer)
(18 U.S.C. § 111(a)(1) and (b))

On or about July 11, 2020, in the District of Oregon, JACOB MICHAEL GAINES,
forcibly assaulted Adult Victim 1 (AV1), a Deputy United States Marshal, while AV1 was
engaged in the performance of, and on account of, his official duties; and used a deadly and
dangerous weapon, that is a 4 pound blacksmith’s hammer;

In violation of Title 18, United States Code, Section 111(a)(1) and (b).

Dated: July /Z, 2020 A TRUE BILL.

 
   

JF ‘ICIATING FOREPERSON

Presented by:

 

Assistant Untted States Attorney

Indictment Page I
